DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.

Status of Claims and Other Notes
Claim(s) 1–3 and 5–11 is/are pending.
Claim(s) 4 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1–3 and 6–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felix et al. (US 2011/0217621 A1, herein Felix) in view of Gray et al. (US 2003/0205605 A1, hereinafter Gray).
Regarding claim 1–3, Felix discloses a method for manufacturing a membrane electrode assembly for a fuel cell (Fig. 1, [0036]), the method comprising:
an electrode forming step of forming an electrode layer (2, [0036]) by coating an electrode slurry (see inks or pastes, [0050]) on a support (3, [0058]);
a transfer step of aligning the electrode layer (2) on a surface of an electrolyte membrane (1, [0068]) and
applying heat and pressure to transfer the electrode layer (2, [0068]); and
a step of removing the support (3, [0058]),
wherein, in the transfer step, a gas pressure platen (12) of a stretchable material (see silicone rubber, [0039]) comes into contact with the support (3, Fig. 2), and
then pressure is directly applied to the gas pressure platen (12) of the stretchable material to transfer the electrode layer (2) to the electrolyte membrane (1, [0058]),
wherein the gas pressure platen (12) is a silicone pad or a silicon rubber pad (see silicone rubber, [0039]).
Felix does not explicitly disclose: 
gas pressure is directly applied to the gas pressure platen;
wherein, when the gas pressure is directly applied to the gas pressure platen in the transfer step, a chamber having gas filled therein is used;
wherein the gas filled in the chamber is air.

Regarding claim 6, modified Felix discloses all claim limitations set forth above and further discloses a method:
wherein the transfer step is performed at a transfer temperature of 50 to 200 °C and a transfer pressure of 5 to 200 kgf/cm2 (Fig. 2, [0068]).
Regarding claim 7, modified Felix discloses all claim limitations set forth above and further discloses a method:
wherein the support (3) includes any one selected from the group consisting of a polytetrafluoroethylene film, an imide film, a polyester film, a polyimide film, a polyamide film, a polyolefin film, a chlorine or fluorine-substituted polyolefin film, a perfluorinated polyolefin copolymer film, and a vinyl-based polymer film (see flexible substrates, [0058]).
Regarding claim 8
wherein the electrode slurry includes a slurry comprising a catalyst, an ionomer, and a solvent (see inks or pastes, [0050]).
Regarding claim 9, modified Felix discloses all claim limitations set forth above and further discloses a method:
wherein the electrode forming step is performed by coating the electrode slurry to a thickness of 5 to 200 µm on the support ([0064], [0066]).
Regarding claim 10, modified Felix discloses all claim limitations set forth above and further discloses a method:
wherein the electrode forming step comprises drying the electrode slurry at a temperature of from room temperature to 150 °C after coating the electrode slurry on the support ([0064], [0066]).
Regarding claim 11, modified Felix discloses all claim limitations set forth above and further discloses a method:
wherein the electrode slurry further includes a carbon-based material (see carbon, [0051]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felix (US 2011/0217621 A1) in view of Gray (US 2003/0205605 A1) as applied to claim(s) 1 above, and further in view of Han et al. (US 2008/0118805 A1, hereinafter Han).
Regarding claim 5, modified Felix discloses all claim limitations set forth above and further discloses a method
wherein the gas pressure platen (12) comes into contact with the support (3, [0039]).

the gas pressure is directly applied to the gas pressure platen using a chamber filled with gas.
Gray discloses a method for manufacturing a membrane electrode assembly for a fuel cell, comprising directly applying gas pressure to a gas pressure platen (see belts, [0030]) using a chamber filled with gas (see expandable bladders, [0030]) to prevent damage to the electrode layer (see damage, [0008]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the membrane electrode assembly of Felix with the direct application of gas pressure as taught by Gray in order to prevent damage to the electrode layer.
Modified Felix does not explicitly disclose:
contacting with the support and the gas pressure platen to each other by forming a vacuum between the support and the gas pressure platen.
Han discloses a method for manufacturing a membrane electrode assembly (17) for a fuel cell (3), the method comprising contacting a support (30) and a platen (34) to each other by forming a vacuum between the support (30) and the platen (34, [0016]) to improve the power and efficiency of the fuel cell (see membrane-electrode assembly, [0009]). Felix and Han are analogous art because they are directed to membrane electrode assembly manufacturing methods. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the membrane electrode assembly of modified Felix with the vacuum step of Han in order to improve the power and efficiency of the fuel cell.

Response to Arguments
Applicant's arguments with respect to claim(s) 1–3 and 5–11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725